Order Per Curiam John Tran appeals from his convictions for first-degree robbery and armed criminal action, Tran contends the circuit court erred in not allowing defense counsel to cross-examine a witness about a prior inconsistent statement. Upon review of the briefs and the record, we find no error and affirm the judgment. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would serve no jurisprudential purpose. AFFIRMED. Rule 30.25(b)